Citation Nr: 1547510	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cause of death (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from August 1950 to May 1952.  He died in April 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Regional Office (RO) in Philadelphia, Pennsylvania.

The issue was previously referred for a medical expert opinion from a dermatologist with the Veteran's Health Administration (VHA).  That additional development having been accomplished and the opinion having been obtained, the issue is now ready for appellate review.
 
A review of the Virtual VA and VBMS paperless claims processing systems was conducted.


FINDINGS OF FACT

1.  The Veteran died of cardio-respiratory failure caused by metastatic melanoma.

2.  At the time of the Veteran's death, the Veteran was service-connected for residuals of frostbite right lower extremity rated as 30 percent disabling, residuals of frostbite left lower extremity rated as 30 percent disabling, residuals of frostbite right upper extremity rated as 30 percent disabling, residuals of frostbite left upper extremity rated as 30 percent disabling.  

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim was received, in April 2012 and August 2012 letters, the RO advised the appellant of the criteria for the establishment of service connection and DIC.  VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.

In claims for DIC, the content of the duty to assist notice letter depends upon the information provided in the claimant's application.  That is, the notice letter should be "tailored" and must respond to the particulars of the application submitted.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  38 U.S.C.A. § 5103(a).  The appellant was sent notice of the evidence to substantiate a claim for DIC on the basis of service connection for the cause of the Veteran's death.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In July 2010, VA requested the Veteran's service treatment and service personnel records from the National Personnel Records Center (NPRC).  The Veteran was notified that his service treatment and service personnel records may have been destroyed in a fire in a September 2010 letter from the RO.  In July 2010, NPRC informed VA that no medical records were on file at NPRC and the records were "fire related." Additional attempts to obtain the requested records would be futile.  Accordingly, no further attempts by VA to obtain the service treatment records are warranted.  See 38 U.S.C.A. § 5103A(b)(3).

In a September 2010 letter the Veteran was asked to provide any available records as well as information to assist the RO in locating necessary records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, when a claimant's service treatment records have been destroyed or lost, VA is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony or other documents created while he was in service, to support his claim).  He did not supply any evidence or information by which VA could assist in obtaining additional in-service evidence.  The appellant has also not provided any information or evidence with regard to in-service treatment.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  Moreover, the Board finds that the June 2015 VA opinion obtained is adequate and probative evidence as it relates to the claim.  

Merits of the Claim

The appellant contends that the Veteran's death was the result of exposure to ultraviolet (UV) rays from the sun and exposure to herbicides, including Agent Orange while serving in Korea. The preponderance of the competent and probative evidence is against a finding of any connection between the Veteran's active service, including any exposure to the sun or herbicides, and his death and the claim must therefore be denied. 

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312.

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11.  38 U.S.C.A. § 1310(a).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Prior to February 24, 2011, VA did not have any statutory or regulatory criteria governing herbicide exposure for Korean veterans.  However, VA received from the Department of Defense (DoD) a listing of locations outside of Vietnam where tactical herbicides were used or tested over a number of years.  In this regard, the DoD confirmed that tactical herbicides were used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  When it was determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides containing herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) were applied.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (in effect prior to September 15, 2011).

The Veteran's death certificate indicated that the Veteran died in April 2012 of cardio-respiratory failure due to or as a consequence of metastatic melanoma.  There were no contributory conditions listed.  The Veteran was service-connected for residuals of frostbite right lower extremity rated as 30 percent disabling, residuals of frostbite left lower extremity rated as 30 percent disabling, residuals of frostbite right upper extremity rated as 30 percent disabling, residuals of frostbite left upper extremity rated as 30 percent disabling, at the time of his death.

Unfortunately the Veteran's service treatment records and personnel records are unavailable, but it was noted that the Veteran served in a medical battalion of the 3rd Armored Division on the Veteran's DD-Form-214.  Additionally, VA regulations note that tactical herbicides were used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  However, the Veteran did not serve in Korea during the time that the presumption of exposure would apply.  

The Veteran's post service records indicated that the Veteran had an excision of a left shoulder melanoma and nape of the neck skin lesion and a dissection of the left axillary sentinel lymph node and it was determined that the Veteran had metastatic malignant melanoma.  The Veteran later had another left axillary dissection and a left shoulder nodule excision.  A February 2012 letter from a private treating physician noted that the Veteran had metastatic malignant melanoma with multiple brain mets.  A treatment report from February 2012 noted that a CT scan of the Veteran's head showed multiple metastatic brain lesions with edema.  It further noted the extensive surgery performed on his left shoulder.  

As the Veteran died from metastatic melanoma, the Board thought it necessary to obtain an etiological opinion with regard to whether the Veteran's diagnosed metastatic melanoma was related to his active duty service, to include exposure to UV rays from the sun or herbicides, or alternatively whether herbicide or sun exposure contributed to the development of the Veteran's diagnosed metastatic melanoma.   

An opinion from a dermatologist was sought in May 2015.  In a June 2015 response Dr. W.H.L., after reviewing the Veteran's file and noting each instance of a diagnosis of melanoma in the Veteran's file, noted that there is medical research linking melanoma to ultraviolet rays from sun exposure with a latent period for development of melanoma following this exposure.  He further noted that sunburns are more strongly linked than chronic exposure and this risk is based on the entire life of the individual, including childhood during which sunburns have a strong impact on subsequent risk of developing melanoma.  It was noted that the Veteran developed basel cell carcinoma as well as squamous cell carcinoma likely indicating lifelong exposure to the sun.  The examiner further noted that the specific time period that gave rise to a particular melanoma is impossible to determine.  The examiner determined that the intensity of sun exposure in Korea did not lead to a high risk for melanoma, unlike other countries such as Australia.  The comparison of exposure from two years of military service in a low risk country to that of a lifetime of exposure provided for a minimal likelihood of development of melanoma during military service, especially given that the Veteran did not develop melanoma until 1994, forty two years after his military service ended.  

The June 2015 VHA examiner then noted that herbicides, including Agent Orange, have not been linked to melanoma after years of scientific scrutiny, therefore scientific evidence would not support herbicides as a causation of melanoma.  

The examiner opined, it appeared unlikely that the Veteran's diagnosed metastatic melanoma had its clinical onset during active duty service or was related to or caused by any in-service disease, event, or injury, including UV rays from the sun or herbicides.  It is unlikely that UV rays from the sun or herbicides significantly contributed to the Veteran's development of metastatic melanoma.  

The appellant's statements and contentions have been considered.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However the appellant has not indicated that she possess any medical training rendering her competent to opine as to whether any of the disabilities associated with the Veteran's death were related to the Veteran's active duty service.  This type of complex medical question, cancer, must be based upon medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, although the appellant contends that the Veteran's disabilities are the result of herbicide exposure, to include Agent Orange exposure, the Veteran did not serve in Korea during the time that the presumption of exposure would apply and as noted above, medical science does not support the contention that exposure to herbicides, including Agent Orange would cause melanoma.  The Board notes, additionally, special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  In this instance though the Veteran would be competent and credible to speak to sun exposure, the competent and credible medical evidence indicated that it is unlikely that sun exposure in Korea from 1950 to 1952 would be the cause of the Veteran's melanoma when considering a lifetime of sun exposure.  Additionally, the evidence contradicts the contentions that the Veteran could have been exposed to Agent Orange while serving in the DMZ because herbicides, including Agent Orange, were not used in Korea at the time of the Veteran's service in Korea.  

As in all cases, an appellant's and Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a veteran's or appellant's lay assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).  In this instance, the more probative evidence is against the appellant's claim that the Veteran was exposed to herbicides, including Agent Orange while serving in Korea.  See Bardwell v. Shinseki, 24 Vet.App. 36, 40 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure "on the basis that such exposure is not documented in his personnel records").

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  Therefore, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

In the present case, the competent and most probative evidence fails to reach the level of equipoise in showing a link between the Veteran's active duty service and any of the disorders that caused his death either directly or contributorily.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


